                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

AMS, LLC,

                              Plaintiff,                            OPINION AND ORDER
       v.
                                                                        18-cv-583-wmc
MUZZY, LLC,

                              Defendant.



       Plaintiff AMS, LLC, filed suit against defendant Muzzy, LLC, alleging that it

infringed two of AMS’s patents covering bow fishing arrow components -- U.S. Patent No.

6,517,453 (the “’453 patent”) and U.S. Patent No. 9,146,085 (the “’085 patent”). Muzzy

moved to dismiss AMS’s complaint for failing to state a claim pursuant to Federal Rule of

Civil Procedure 12(b)(6), arguing that: (1) necessary claim elements are “conspicuously

absent” from the allegations of infringement, such that AMS’s direct and indirect

infringement claims are implausible; and (2) AMS failed to sufficiently state a claim for

willful infringement. (See dkt. ##5, 6.) While Muzzy’s motion to dismiss will be granted,

plaintiff may have fourteen days to replead.



                                           OPINION

       To survive a motion to dismiss, a complaint “must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal quotation marks omitted). Rule 12(b)(6) motions in

patent cases are governed by the law of the regional circuit, rather than the Federal Circuit.

In re Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1331 (Fed.

Cir. 2012); Niazi v. Pressure Prod. Med. Supplies, Inc., No. 16-cv-670-jdp, 2017 WL 108114
(W.D. Wis. Jan. 11, 2017), and Palmer Hamilton, LLC v. AmTab Mfg. Corp., No. 16-cv-522-

jdp, 2016 WL 6775458 (W.D. Wis. Nov. 15, 2016).



I. Direct Infringement Claims

       As an initial matter, a plaintiff is not required to plead direct patent infringement

on an element-by-element basis. Palmer Hamilton, 2016 WL 6775458, at *1. Generally,

identifying the claims asserted and the accused products will be sufficient to get over the

low hurdle of plausibility. Id. However, a patent plaintiff must have a “good faith basis

for bringing suit in the first place,” meaning that the plaintiff must “have conducted an

element-by-element analysis of the accused instrumentality before filing a complaint.” Id.

Accordingly, there may be grounds for dismissal where an element is “conspicuously

absent” from a complaint or infringement is otherwise implausible on the face of the

complaint and patent claims. Id. Here, Muzzy argues that AMS’s complaint conspicuously

lacks a necessary element from each of the two patents-in-suit.



   A. The ’453 Patent

       Specifically, AMS alleges that Muzzy infringed Claim 14 of the ’453 patent, either

literally or under the doctrine of equivalents. (Compl. (dkt. #1) ¶ 19.) Claim 14 requires

“a slide stop having a pad to absorb the impact of the slide when the slide slides back.”

(’453 patent (dkt. #1-1) 6:23-24 (emphasis added).) In its complaint, AMS states that

“these claim elements are satisfied by the stop and screw that accompany Muzzy’s Bottle

Slide, as shown below.” (Compl. (dkt. #1) ¶ 11.)




                                             2
(Id. at 4.) While this picture plainly depicts three unidentified, disassembled parts that

would appear to be part of Muzzy’s Bottle Slide, the final object is not identified. More

importantly, conspicuously absent from the complaint is any allegation that Muzzy’s Bottle

Slide also includes a pad.

       Although an element-by-element pleading is not required, a claim for literal

infringement requires every limitation set forth in a claim to be found in an accused

product exactly. Atlas IP, LLC v. City of Naperville, No. 15 C 10744, 2016 WL 3907029,

                                            3
at *3 (N.D. Ill. Jul. 19, 2016). Furthermore, a claim for infringement under the doctrine

of equivalents requires that the accused product contain an equivalent for each limitation

not literally satisfied by the accused product. Id. As a result, Muzzy’s argument that an

element of Claim 14 is conspicuously absent would appear to be valid, or at least

sufficiently plausible to call into question plaintiff’s ability to plead otherwise in good faith.

Indeed, the absence of any affirmative assertion that a pad is present in the accused product

is highlighted by the fact that AMS explicitly mentions the use of a “stop” and “screw” in

Muzzy’s bottle slide.

       Of course, it may very well be that Muzzy’s product contains a pad, but it is

reasonable to direct the plaintiff to either plead the presence of a pad or allege its equivalent

is present in the accused product if for no other reason than the efficient administration of

justice. Fed. R. Civ. P. 1. Accordingly, AMS will be granted leave to amend the complaint

to plead the presence of a pad or its equivalent in one or more of Muzzy’s products or show

good cause why dismissal of its infringement claims under the ‘453 patent is not

appropriate at this time.



   B. The ’085 Patent

       AMS also alleges that Muzzy infringed Claim 1 of the ’085 patent, either literally

or under the doctrine of equivalents. (Compl. (dkt. #1) ¶ 34.) Claim 1 requires “an eye

portion attached to an arm portion . . . wherein the arm portion extends from the eye

portion at an offset from a line of radius of a center of the hole so that the arm portion is removed

from interference.” (’085 patent (dkt. #1-2) 6:54-59 (emphasis added).) In the complaint

AMS says Claim 1 requires that “when the arrow tip is in the forward position, an arm

                                                 4
portion of the arrow barb is removed from interference with the rear edge of the arrow tip

when the barb is in the forward position.” (Compl. (dkt. #1) ¶ 17.) Moreover, AMS

alleges these elements are “functionally” included in Muzzy’s Iron Barb “as shown” in an

attached picture. (Id. ¶ 17.)




(Id. at 7.) However, again conspicuously absent from the complaint is any allegation that

Muzzy’s product includes an eye portion extending at “an offset from a line of radius of a

center of the hole.”

       Muzzy argues this allegation is absent because the accused product, its “Iron Barb”

lacks this element entirely and, therefore, cannot plausibly infringe the ’085 patent. (Def.’s

Mot. Dismiss Br. (dkt. #6) 19.)       As discussed above, the conspicuous absence of a

necessary element is a deficiency that must be corrected. Accordingly, AMS will likewise

be given leave to plead that this element or its equivalent is present in the accused product

or show good cause why its claims of infringement should not be dismissed under the ’085

patent.




                                              5
II. Contributory Infringement, Inducement, and Willful Infringement

       Finally, Muzzy argues that because AMS cannot establish a claim of direct

infringement, its claims for contributory infringement and inducement should likewise be

dismissed. (Def.’s Mot. Dismiss Br. (dkt. #6) 22.) Certainly, both forms of indirect

infringement require that a plaintiff also establish direct infringement. See Niazi, 2017 WL

108114, at *2. Because the court is permitting AMS to replead to fix the alleged infirmities

in its direct infringement claims, it will also dismiss without prejudice plaintiff’s allegations

regarding indirect infringement.         Likewise, the court will dismiss without prejudice

plaintiff’s allegations about willful infringement. 1



                                              ORDER


       IT IS ORDERED that:

       1) Defendant Muzzy’s motion to dismiss for failure to state a claim (dkt. #5) is
          GRANTED.

       2) Plaintiff AMS may have fourteen days to replead or show cause why its
          complaint should not be dismissed in whole or in part.

       3) Defendant Muzzy may then have twenty-one days to answer, move or otherwise
          respond.

       Entered this 29th day of March, 2019.

                                               BY THE COURT:

                                               /s/
                                               __________________________________
                                               WILLIAM M. CONLEY
                                               District Judge


1
  While the court will require plaintiff to replead here, it remains convinced that a motion to dismiss
is typically an inefficient and ineffective way to proceed. Indeed, that may ultimately prove to be
the case even with respect to this seeming exception to that rule.
                                                  6
